Citation Nr: 0308865	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-00 195	)	DATE
	)
	)
On appeal from the 
Department of Veterans' Affairs (VA) Regeional Office (RO)
 in Columbia, South Carolina

THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:  Paul C. Hilburn


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The appellant served on active duty from September 1954 to 
March 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 administrative decision by the RO which held 
that the character of the appellant's discharge from active 
service was a bar to VA benefits.  In September 1999, the 
Board remanded the case to the RO for additional evidentiary 
development.  


FINDINGS OF FACT

The appellant's active military service from September 1954 
to March 1956 was terminated by issuance of an other-than-
honorable (undesirable) discharge.  The evidence fails to 
show that the character of that discharge was not 
dishonorable for VA benefits purposes.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions and constitutes a bar to VA benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The only available service record is a Certification of 
Military Service dated in July 1996, which notes that the 
appellant served in the Army from September 1954 to March 
1956, and he received an undesirable discharge as a private.  
The National Personnel Records Center (NPRC) has indicated 
that all his other service personnel and medical records were 
destroyed in a fire at that facility in 1973.  The RO, both 
before and after the Board's remand, made repeated but 
unsuccessful attempts to obtain any other records from the 
service department.  The appellant was asked to submit any 
relevant service documents he might have, but he had none.

In 1997, the appellant filed a claim for service connection 
for various conditions.  In statements dated from 1997 to 
2002, the appellant and his representative essentially 
related that the appellant was given an undesirable discharge 
because he was absent without leave (AWOL) for two weeks.  He 
alleged that he used the chain of command to seek permission 
to leave, but was unsuccessful.  He stated that at the time 
he went AWOL, his wife was in the hospital and not expected 
to live.  He indicated that he was unable to get help from 
the Red Cross, and felt that going AWOL was his only option.  
He stated that he reported back in two weeks and was given an 
undesirable discharge.  The appellant also submitted a death 
certificate for his mother, showing she died in September 
1955

The file shows that through correspondence, the RO's 
decision, the statement of the case, and the supplemental 
statement of the case, the appellant has been notified of the 
evidence necessary to substantiate his claim.  Unfortunately, 
his service records were destroyed in the 1973 fire at the 
NPRC, and further attempts to obtain the records would be 
futile.  There appear to be no other alternative records 
concerning the appellant's character of discharge from 
service.  Under the circumstances, the VA has satisfied the 
notice and duty to assist provisions of the law.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

To be considered a "veteran" for the purpose of qualifying 
for VA benefits, a former serviceman must have had active 
duty and been discharged or released therefrom under 
conditions "other than dishonorable."  Compensation and 
most other VA benefits are barred if they are claimed with 
reference to a period of service which is found to be 
dishonorable for VA purposes.  When a serviceman is given an 
other-than-honorable discharge by the service department 
(such as is the case with the undesirable discharge given to 
the appellant in the present case), the VA decides whether 
the character of such discharge is dishonorable for VA 
purposes.  There are a number of listed reasons why an other-
than-honorable discharge may be considered dishonorable for 
VA purposes, and among the reasons are acceptance of an 
undesirable discharge to escape trial by general court 
martial, mutiny or spying, an offense involving moral 
turpitude, willful and persistent misconduct, and certain 
homosexual acts.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. 
§ 3.12

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with 
a qualifying dischrage), and the reasonable doubt doctrine 
does not apply to this question.  See, e.g., Holmes v. Brown, 
10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).   

Available evidence only shows that the appellant has an 
undesirable discharge, and the reason for that discharge is 
unknown.  No official service records are available, despite 
VA attempts to obtain them.  The Board cannot rule favorably 
for the appellant just because the detailed service records 
leading to the undesirable discharge are no longer available.  
The appellant has made contentions, but he has submitted no 
credible independent evidence which might show that his 
undesirable discharge was given for reasons which might not 
be considered dishonorable for VA purposes.  The Board finds 
that the appellant has not met his burden of establishing by 
a preponderance of the evidence that he is entitled to status 
as a veteran.  

Based on available evidence, the Board concludes that the 
appellant's undesirable discharge from military service must 
be considered dishonorable for VA purposes, and thus the 
character of that discharge is a bar to VA benefits.


ORDER

The character of the appellant's discharge from service is a 
bar to VA benefits.  The appeal is denied.
	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

